Title: To George Washington from Jacob Milligan, 8 August 1791
From: Milligan, Jacob
To: Washington, George



sir
Philadelphia August 8th 1791.

My feelings being much hurt by what General Moultrie told me, was Said disrespectfull of my Charactor—In consequence of which I left all my Business and came to this Place with a Certificate which I beg leave to hand to Your Excelency which I hope Will be Sufficiant to shew that I am not the person represented.
Being informed by some of signers that there was Several Vacances—such as Port Master for the Port of Charlestown Keeper of the light for ditto—and Keeper of the Light of Cape Henry in Virgina.
If Your Excelency should think proper to appoint me to any of those Offices or any Other it will be a favour Confered On Your Excelencys Obliged and very Hume Servt

Jacob Milligan

